                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                             No. 5:15-CR-372-1H
                              No. 5:20-CV-11-H

    GENESIS LEE WHITTED, JR.,           )
         Petitioner,                    )
                                        )
                                                            ORDER
         v.                             )
                                        )
    UNITED STATES OF AMERICA,           )
         Respondent.



        This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #279].               The government

filed     a    motion   to   dismiss,   [DE   #289],   to   which   petitioner

responded, [DE #298].         This matter is ripe for adjudication.

        Petitioner wrote a letter, [DE #293], requesting an update as

to the status of his § 2255 motion, which is addressed herein.

Petitioner has filed two motions, [DE #296 and DE #299], to seal

his sentencing hearing of March 6, 2018 transcript, [DE #265], and

arraignment 1 hearing of March 14, 2017 transcript, [DE #162].

Petitioner has also moved for the production of documents, [DE

#302].        The court has considered these motions herein and this

matter is ripe for adjudication.




1 A motions hearing was held on March 14, 2017, [DE #162], and petitioner’s
arraignment was held on July 14, 2017. [DE #267].



          Case 5:15-cr-00372-H Document 327 Filed 12/02/20 Page 1 of 12
                                  BACKGROUND

      On October 18, 2017, petitioner was found guilty by a jury of

the following offenses: conspiracy to distribute and possess with

intent to distribute 28 grams or more of cocaine base (crack), in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846 (Count

One); distribution of a quantity of cocaine base, in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(C) (Counts Three, Five, Six,

Eight, and Nine); distribution of a quantity of cocaine base and

aiding and abetting, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C)     and   2   (Count    Four);        possession    of   a   firearm   in

furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i) (Count Seven).                On March 06, 2018, petitioner

was sentenced to a total term of imprisonment of 420 months on the

eight counts. 2

      Petitioner    appealed,     [DE     #257],      and    the   Fourth   Circuit

affirmed.     [DE #268].       Petitioner filed a petition for writ of

certiorari which was denied by the Supreme Court of the United

States on December 16, 2019.        [DE #278].         Petitioner timely filed

the instant motion to vacate pursuant to 28 U.S.C. § 2255, [DE

#279],    arguing    various     claims        of   ineffective    assistance    of

counsel.     Petitioner requests that the court appoint counsel and

conduct an evidentiary hearing.               [DE #279 at 17].



2 Defendant was found not guilty on count 2 of the superseding indictment.       [DE
#260].

                                          2

         Case 5:15-cr-00372-H Document 327 Filed 12/02/20 Page 2 of 12
                                    COURT’S DISCUSSION

       I.        Motion to Vacate, [DE #279]

                 a. Standard of Review

       To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).          First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.              Id. at 687-88.      In making this

determination,         there   is   a   strong    presumption     that   counsel’s

conduct was “within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption

that, under the circumstances, the challenged action ‘might be

considered sound trial strategy.’”               Id. at 689 (quoting Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). The Strickland court reasoned

that, “[i]t is all too tempting for a defendant to second-guess

counsel’s assistance after conviction or adverse sentence, and it

is all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or

omission of counsel was unreasonable.” Id. (citing Engle v. Isaac,

456 U.S. 107, 133-34 (1982)).            Second, petitioner “must show that

there       is    a   reasonable    probability     that,   but   for    counsel’s

unprofessional errors, the result of the proceeding would have

been    different.         A   reasonable     probability    is   a     probability

sufficient to undermine confidence in the outcome.”                   Id. at 694.

                                          3

        Case 5:15-cr-00372-H Document 327 Filed 12/02/20 Page 3 of 12
      “To    show    prejudice      in         the    context    of     appellate

representation,      a    petitioner         must    establish   a    ‘reasonable

probability . . . he would have prevailed on his appeal’ but for

his counsel’s unreasonable failure to raise an issue.”                    United

States v. Rangel, 781 F.3d 736, 745 (4th Cir. 2015) (quoting Smith

v. Robbins, 528 U.S. 259, 285-86 (2000)) (citing United States v.

Mannino, 212 F.3d 835, 845-46 (3d Cir. 2000)) (“The test for

prejudice under Strickland is not whether petitioners would likely

prevail upon remand, but whether we would have likely reversed and

ordered a remand had the issue been raised on direct appeal.”).

            b. Analysis

                 i. Alleged Ineffective Assistance of Trial Counsel

      Petitioner    contends     trial 3      counsel    rendered     ineffective

assistance “when counsel conceded movant’s guilt to drug charges

alleged in the superseding indictment” during opening statements

and closing argument to the jury, [DE #279 at 5 (citing DE #237

Trial Transcript 4 at 22 and DE #239 at 114)], in violation of the



3 Trial counsel was petitioner’s fourth attorney appointed.        Three prior
attorneys filed motions to withdraw based on difficulties in communication with
petitioner, [DE #58], and with his family, [DE #114 and #126]. Trial counsel,
James Ayers, II, filed two motions to withdraw as counsel, both of which were
denied. At the first denial, a psychiatric evaluation was ordered. [DE #160].
At the second denial, petitioner’s family was enjoined from contacting counsel.
[DE #200].    A fifth attorney was also appointed to assist Mr. Ayers in
representing petitioner at trial. [DE #200 at 2].

4 Counsel for petitioner also argued in opening statements that while the drugs

were possessed, the jury should find petitioner not guilty of the gun charges.
[DE #237 at 22]. Notably, the jury found petitioner not guilty of count two,
brandishing a firearm in furtherance of a drug trafficking crime in violation
of 18 U.S.C. § 924(c). [DE #260].

                                         4

        Case 5:15-cr-00372-H Document 327 Filed 12/02/20 Page 4 of 12
Supreme Court’s holding in McCoy v. Louisiana, 138 S. Ct. 1500

(2018).

       In McCoy, the Supreme Court held that in the context of a

capital trial, “a defendant has the right to insist that counsel

refrain from admitting guilt, even when counsel's experienced-

based view is that confessing guilt offers the defendant the best

chance    to   avoid   the   death    penalty.”     138   S.   Ct.   at   1505.

Specifically, the Supreme Court found “[a]utonomy to decide that

the objective of the defense is to assert innocence belongs in

this latter category,” referring to the category of decisions

“reserved for the client.”           Id. at 1508.   The court further held

that the ineffective assistance of counsel standard did not apply

“[b]ecause a client’s autonomy, not counsel’s competence, is in

issue.” Id. at 1510-11 (citing Strickland, 466 U.S. at 668; United

States v. Cronic, 466 U.S. 648 (1984)).

       However, as the government noted, [DE #290 at 2, 14-15], this

case is distinguished from McCoy because petitioner, unlike the

defendant in McCoy, had personally admitted his own guilt on the

record under oath prior to trial, and defense counsel knew that

the government could introduce these statements against petitioner

at trial, which the government did.           [DE #238 Trial Tr. at 173-

75].




                                        5

         Case 5:15-cr-00372-H Document 327 Filed 12/02/20 Page 5 of 12
     While petitioner contends that his admissions at the motions

hearing should not have been considered part of the record for the

sake of determining his guilt before a jury, petitioner has not

overcome this distinction from McCoy.           Petitioner argues that

because he pled not guilty to all counts when ultimately arraigned,

he   preserved   his     innocence   for   adjudication     by    a    jury.

Petitioner notes that, like the defendant in McCoy, trial counsel

was confronted multiple times during trial regarding conceding

petitioner’s guilt to the drug charges and petitioner’s desire not

to proceed in that manner, as evidenced by the affidavits submitted

from his brother, sister, and himself.       [DE #279-1; DE #279-2; and

DE #279-3].   While petitioner’s case is similar in those respects,

petitioner has not overcome the distinction, that is that he

admitted guilt twice under oath, [DE #162 at 10, 22, 25], and

defense counsel knew the government would introduce this evidence.

     As a matter of trial strategy, defense counsel chose to admit

these charges before the government to undercut the gun counts.

Defense counsel was successful in this approach, obtaining a not

guilty verdict on count two for brandishing a firearm.            [DE #260

at 1]. In opening statements, counsel for petitioner conceded,

“Well, my client has on more than one occasion stood in court and

acknowledged his responsibility for the drugs that are listed in

that indictment.”      [DE #237 at 22].    In closing argument, counsel

for petitioner again conceded, “And I told you from the beginning,

                                     6

       Case 5:15-cr-00372-H Document 327 Filed 12/02/20 Page 6 of 12
I’ll tell you again now, that with regard to the drug transactions,

we don’t have an issue with those.”                   [DE #239 at 114].          As

referenced by counsel, during his motions hearing on March 14,

2017, petitioner himself stated “I don’t mind pleading to the drugs

because I was wrong for that, for the drugs.”                    He disputed the

firearm charges.    [DE #162 Motions Hrg. Tr. at 22].               Later in the

same motions hearing, petitioner stated, “Well, I want to plead

guilty to the drugs and I don’t want – I want to be [sic] trial by

jury with the guns.”   [DE #162 Motions Hrg. Tr. at 25].              Petitioner

was not arraigned at the motions hearing on March 14, 2017.

Instead, the court ordered a psychiatric evaluation at that time,

and petitioner pled not guilty on July 14, 2017.

     While   petitioner    contends       in   his    §   2255   motion   that    he

maintained his actual innocence throughout the course of trial, he

had already twice admitted his guilt for the drug charges, which

was simply reiterated by counsel at trial.                  Petitioner has not

overcome   the   “strong   presumption         that   counsel’s     conduct      was

‘within the wide range of reasonable professional assistance; that

is, the defendant must overcome the presumption that, under the

circumstances, the challenged action ‘might be considered sound

trial strategy.’”    Strickland, 466 U.S. at 689.




                                      7

      Case 5:15-cr-00372-H Document 327 Filed 12/02/20 Page 7 of 12
                ii. Alleged    Ineffective   Assistance    of     Appellate
                    Counsel

     Petitioner     also     contends    appellate     counsel     rendered

ineffective assistance of counsel when appellate counsel did not

raise the issue on appeal of trial counsel’s concession of guilt.

[DE #279 at 10-11; DE #298 at 11-12].                However, “[t]o show

prejudice in the context of appellate representation, a petitioner

must establish a ‘reasonable probability . . . he would have

prevailed on his appeal’ but for his counsel’s unreasonable failure

to raise an issue.”        Rangel, 781 F.3d at 745 (4th Cir. 2015)

(quoting Smith, 528 U.S. at 285-86).         Petitioner has not shown

prejudice in the context of appellate counsel’s failure to raise

this argument because he has not shown that if counsel had raised

this claim, he would have prevailed on his appeal.           Counsel for

petitioner raised multiple claims and the Fourth Circuit affirmed

the sentence.     [DE #268 at 12].

             iii. Additional Allegations

     Petitioner also contends his trial counsel erred in failing

to file a motion to suppress as the warrant had the improper

address.   [DE #298 at 10].    Petitioner has not shown prejudice and

in light of the overwhelming evidence presented at trial, this

argument is without merit.

     Petitioner    asserts    that   Magistrate   Judge   Swank   errantly

allowed for a guilty plea on Count One and then allowed petitioner


                                     8

      Case 5:15-cr-00372-H Document 327 Filed 12/02/20 Page 8 of 12
to proceed to trial. [DE #298 at 4 citing DE #267 at 17]. However,

the court notes that petitioner entered not guilty pleas to each

count as Magistrate Judge Swank stated every count to petitioner

and asked “[s]o, sir, are you entering pleas of not guilty as to

each and every one of those counts?”        Petitioner responded, “Yes,

ma’am.”    [DE #267 at 18-20].        Therefore, petitioner’s argument

asserting error is without merit.

     II.         Motions to Seal, [DE #296 and DE #299]

     Although there is a common law and First Amendment presumption

to access of court documents, “‘[t]his presumption of access,

however,   can   be   rebutted   if   countervailing   interests    heavily

outweigh the public interests in access,’ and ‘[t]he party seeking

to overcome the presumption bears the burden of showing some

significant interest that outweighs the presumption.’”             Virginia

Dep’t of State Police v. Washington Post, 386 F.3d 567, 575 (4th

Cir. 2004)(quoting Rushford v. New Yorker Magazine, 846 F.2d 249,

253 (4th Cir. 1988)).

     Petitioner moves to seal the transcript of his sentencing

hearing on March 6, 2018, [DE #265], and the transcript of his

arraignment hearing of March 14, 2017, [DE #162], [DE #296, #299].

The court notes that both motions request the sealing of both

transcripts.

     As to the sentencing hearing transcript, [DE #265], the court

notes the courtroom was sealed for a portion of the hearing and

                                      9

      Case 5:15-cr-00372-H Document 327 Filed 12/02/20 Page 9 of 12
hereby GRANTS petitioner’s motion to seal the sentencing hearing

transcript, [DE #265].

     Additionally, the court construes the motion to seal the

“arraignment hearing on March 14, 2017” as a motion to seal his

motions hearing transcript of March 14, 2017, [DE #162], as well

as his competency hearing and arraignment hearing transcript of

July 14, 2017, [DE #267].     On March 14, 2017, petitioner attended

a motions hearing, at which United States Magistrate Judge Kimberly

A. Swank denied counsel’s motion to withdraw and granted counsel’s

motion for a psychiatric evaluation.       [DE #162 at 15 and 30].     On

July 14, 2017, Magistrate Judge Swank held a competency hearing

and arraignment hearing, at which petitioner was found competent

to proceed and entered not guilty pleas to all counts of the

superseding indictment.     [DE #267 at 10-11 and 18-20].        Notably,

the courtroom was not sealed for the competency hearing.          [DE #267

at 9-10].   Petitioner has not shown a significant interest in the

sealing of these transcripts, [DE #162 and #267], to outweigh the

presumption of access.

     Therefore, the court finds these motions to seal, [DE #296

and DE #299], are GRANTED IN PART to the extent the sentencing

hearing transcript, [DE #265], will be SEALED and DENIED IN PART

to the extent the transcripts, [DE #162 and DE #267] remain

unsealed.



                                    10

      Case 5:15-cr-00372-H Document 327 Filed 12/02/20 Page 10 of 12
     III. Motion for Production, [DE #302]

     Petitioner      moves     for    production        of   certified   copies     of

petitioner’s “discovery material, namely, but not limited to grand

jury minutes, bill of particulars, the judge’s explanation for the

sentence    that    was   given,     any   video       (still   pictures)   used    as

evidence,     and    other    transcripts        to     effectively    present     and

litigate movant’s claims under 28 U.S.C. § 2255,” [DE #302 at 1].

Petitioner states that he has a “particularized need” for the

material “inasmuch as they are needed by [petitioner] to litigate

his § 2255 motion.”          [DE #302 at 2].          Petitioner also requests a

thirty-day continuance after receipt of the discovery material to

amend his response to the government’s motion to dismiss his

§ 2255.     [DE #302 at 4].      For lack of good cause shown, the court

denies     petitioner’s      requests      for    documents      and   petitioner’s

request for an extension of response time. Therefore, this motion,

[DE #302], is hereby DENIED.

                                     CONCLUSION

     For     the    foregoing    reasons,        the    government’s     motion    to

dismiss, [DE #289], is hereby GRANTED, and petitioner’s motion to

vacate, [DE #279], is hereby DISMISSED.                  Petitioner’s motions to

seal, [DE #296 and DE #299], are hereby GRANTED IN PART to the

extent the sentencing hearing transcript, [DE #265], will be SEALED

and DENIED IN PART to the extent the transcripts, [DE #162 and DE

#267] remain unsealed.          The clerk is directed to seal DE #265.

                                           11

         Case 5:15-cr-00372-H Document 327 Filed 12/02/20 Page 11 of 12
Petitioner’s motion for production, [DE #302], is hereby DENIED.

For lack of good cause shown, petitioner’s requests that the court

appoint counsel and conduct an evidentiary hearing, [DE #279 at

17], are DENIED.    The clerk is directed to close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."             28

U.S.C. § 2253(c)(2).      A petitioner satisfies this standard by

demonstrating   that    reasonable        jurists   would   find   that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-85 (4th Cir. 2001).      A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 1st day of December 2020.



                            ___________________________________
                            Malcolm J. Howard
                            Senior United States District Judge
At Greenville, NC
#35




                                     12

      Case 5:15-cr-00372-H Document 327 Filed 12/02/20 Page 12 of 12
